Citation Nr: 1112704	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for syphilis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's previously denied claim for service connection for syphilis.  

In a July 2004 written statement, the Veteran requested a Travel Board hearing at the RO.  Accordingly, he was scheduled for a Travel Board hearing in May 2007.  However, in advance of his hearing date, the Veteran informed the RO that he would not be able to attend the hearing and did not wish to reschedule.  Accordingly, the Veteran's hearing request was considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).  Thereafter, in June 2007 and September 2009, the Board remanded the Veteran's new and material claim for additional development.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for syphilis was initially denied in a December 1978 RO decision.  The Veteran did not appeal that decision.  

2.  In August 1989 and August 1990 rating decisions, the RO and the Board respectively declined to reopen the Veteran's previously denied syphilis claim.  

3.  The Veteran appealed the August 1990 Board decision to the United States Court of Appeals for Veterans Claims (Court), which affirmed that decision in a Memorandum Decision issued in August 1991.  

4.  Evidence received since the August 1990 Board decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for syphilis. 




CONCLUSIONS OF LAW

1.  The August 1990 Board decision that denied service connection for syphilis is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received to reopen a claim for service connection for syphilis.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence in January 2004, March 2006, August 2007, and February 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  

The Board also notes that, during the pendency of this appeal, the Court issued a decision that established significant new requirements with respect to the content of the notice necessary for cases involving the reopening of previously denied claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  Id.

In its August 2007 VCAA correspondence, the RO informed the Veteran that new and material evidence was necessary to reopen his previously denied claim for service connection for syphilis and defined the standard for such evidence in accordance with the provisions of 38 C.F.R. § 3.156(a) and the Court's holding in Kent.  Thereafter, in its most recent February 2010 VCAA correspondence, the RO met the remaining Kent requirement by providing the Veteran with specifically tailored notice of what was needed to reopen his syphilis claim, in light of the prior deficiencies in that claim.  

The Board acknowledges that the Veteran did not receive adequate Kent notice prior to the initial adjudication of his claim.  However, following the receipt of the belated Kent notice letters, his claim was readjudicated in the January 2011 supplemental statement of the case.  Therefore, the Board find that any inherent timing error is cured and further Kent notification is not warranted prior to the Board's adjudication of the Veteran's claim. See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating that the issuance of a fully compliant notification letter followed by readjudication of the claim, is sufficient to cure the timing defect).

Moreover, the Board finds that any other defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.   There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2011 supplemental statement of the case.  

As to the duty to assist, the Board notes that all pertinent records from all relevant sources identified by the Veteran, and for which he has authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  Additionally, VA has associated with the claims file the Veteran's service treatment records and all potentially relevant VA treatment records as well as other pertinent evidence. The Veteran has also been invited to testify at a Travel Board hearing, but has declined the opportunity to do so.

The Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  In this case, the Veteran has not indicated, and the evidence of record does not otherwise suggest, that there are any outstanding federal records pertaining to his application to reopen his claim for service connection for syphilis.  Accordingly, the Board finds that it is not obligated to obtain any additional records with respect to that claim. 

As a final point regarding the duty to assist, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with the issue on appeal.  However, the Board finds that a VA examination is not warranted in this instance because the Veteran has not submitted any new or material evidence showing that he currently suffers from chronic syphilis that was incurred or aggravated during his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

New and Material Evidence 

The RO has determined that new and material evidence sufficient to reopen the Veteran's claims for service connection for syphilis has not been submitted.  Accordingly, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A review of the record reflects that, in a December 1978 rating decision, the RO denied the Veteran's claim for service connection for syphilis.  The Veteran did not file a timely appeal of that decision.  Thereafter, in July 1989, he submitted an application to reopen his syphilis claim.  However, in rating decisions issued in August 1989 and August 1990, the RO and the Board declined to reopen that previously denied claim.  Significantly, the Board's August 1990 decision was upheld by the Court in an August Memorandum Decision issued in August 1991.

A finally adjudicated claim is an application that has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Accordingly, the Board finds that the August 1990 Board decision, which was upheld by the Court, is now final.  Therefore, the Veteran's claim of entitlement to service connection for syphilis may be reopened only if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the initial RO decision consisted of the Veteran's service treatment records, which showed that he had been diagnosed with and treated for primary syphilis in November 1972, during his period of active duty.  However, subsequent in-service laboratory testing, dated in January 1974, indicated that the Veteran had fully recovered from that disease.  Other service treatment records, including the report of the Veteran's February 1975 service separation examination, were negative for any complaints or clinical findings of syphilis or related symptoms. 

Also of record at the time of the initial adjudication was a November 1978 VA examination report, which indicated that the Veteran did not currently have syphilis.  

Based on the above evidence, the December 1978 RO adjudicators determined that the Veteran's in-service syphilis had been acute and transitory in nature and had fully resolved with treatment.  Additionally, those adjudicators found that there was no evidence that the Veteran had any current residuals of syphilis.  Consequently, his claim for service connection was denied.

In support of his initial application to reopen his claim, the Veteran submitted VA medical records showing that he had been hospitalized for approximately two weeks in late June and early July 1989 and treated for syphilis.  However, those 1989 VA inpatient treatment reports did not relate the Veteran's most recent bout of syphilis to his November 1972 outbreak or to any other aspect of his military service.  

Based on the newly submitted post-service treatment records, the RO and Board adjudicators determined that the Veteran's most recent episode of syphilis did not constitute a chronic disease that had been incurred or aggravated in service and, thus, declined to reopen his previously denied claim.  

In his latest attempt to reopen his claim, the Veteran has submitted VA medical records, dated from January 2003 to June 2008, which refer to his history of in-service and post-service syphilis.  Significantly, however, those VA medical records expressly indicate that the Veteran's last outbreak of syphilis was in 1989 and that he does not currently exhibit any penile lesions or other active symptoms of the disease.  

In addition to the recent VA medical records, the Veteran has submitted lay statements asserting that he suffers from pain in his upper and lower extremities that is symptomatic of dormant syphilis.

The Board acknowledges that the VA medical records and lay statements received from the Veteran are new in the sense that they were not previously considered by VA decision makers.  Nevertheless, the Board finds that this newly submitted evidence is not material as it does not pertain to any unestablished fact necessary to substantiate the Veteran's syphilis claim.  

As previously noted, the August 1990 Board decision declined to reopen the Veteran's claim based upon a lack of evidence of a chronic disease that was incurred in or aggravated by service.  Thus, in order to reopen his claim, the Veteran would need to present evidence of a current syphilis disorder that is chronic in nature and related to his period of military service.  This he has not done.  On the contrary, his recently submitted VA medical records contain no complaints or clinical findings that support a current diagnosis of syphilis.  Nor do those records suggest that the Veteran suffers from any form of chronic venereal disease that is related to his active service.  

The Board recognizes that the Veteran himself has indicated that his current upper and lower extremity pains are symptoms of "dormant syphilis" and have persisted on an ongoing basis since his period of active duty.  The Veteran is competent to report symptoms that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his lay statements in this regard are considered credible for the purpose of reopening his claim.  Justus, 3 Vet. App. at 513.  Nevertheless, the Board finds that the Veteran, as a lay person without any apparent medical expertise, is not competent to render a current diagnosis of syphilis.  Nor is he competent to opine as to medical etiology, or to relate his current symptoms to his period of military service.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Thus, the Veteran lay statements, standing alone, are insufficient to establish that he has chronic syphilis disorder that is etiologically related to his active service.  In the absence of any other new evidence pertaining to previously unestablished facts necessary to substantiate the Veteran's service connection claim, that claim cannot be reopened.  38 C.F.R. § 3.156(a) (2010).  

For the foregoing reasons, the Board finds that, while the Veteran has submitted new evidence that was not before VA at the time of the last prior adjudication, that new evidence is not material to his claim for service connection for syphilis.  Thus, his previously denied claim may not be reopened and the benefits sought on appeal must remain denied.


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for syphilis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


